UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 3, 2009 Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. On September 3, 2009, the Company issued a press release describing the award of a contract from the U.S. Marine Corps to demonstrate the ability of the Company’s unmanned K-MAX helicopter to deliver cargo in extreme environments and at high altitudes.The demonstration will be conducted by Team K-MAX which is comprised of the Helicopters Division of Kaman Aerospace Corporation and Lockheed Martin.A copy of this press release is furnished as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (c)Exhibits The following document is furnished as an Exhibit pursuant to Item 8.01 hereof: Exhibit 99.1 - Press Release of the company regarding a contract to demonstrate the unmanned K-MAX helicopter. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ Candace A Clark Candace A. Clark Senior Vice President, Chief Legal Officer and Secretary Date: September 3, 2009 3 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit Description Press release dated September 3, 2009 Attached 4
